                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR18-0015-JCC
10                             Plaintiff,                    ORDER
11          v.

12   JERMAINE HICKLES,

13                             Defendant.
14

15          This matter comes before the Court on the United States’s and Third-Party Claimant
16   Emerson Tyler Jones’s stipulated motion to settle Mr. Jones’s third-party claim to a firearm
17   forfeited by Defendant in this case (Dkt. No. 50). Mr. Jones has asserted an interest in the Glock
18   21 .45 caliber handgun, serial number XVZ404. (Dkt. No. 40.) Having thoroughly considered the
19   parties’ stipulation and the relevant record, the Court hereby GRANTS the motion.
20          The United States and Mr. Jones hereby stipulate to the following facts:
21          1.       In support of his claim, Mr. Jones submitted a receipt from West Coast Armory
22   Range in Bellevue, Washington reflecting that he purchased the Glock 21 on September 19,
23   2015. Mr. Jones states that the Glock 21 was stolen from his vehicle and that he reported the
24   theft to the King County Sheriff’s Office (Case No. C17048332). Records maintained by the
25   Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”) confirm Mr. Jones is the last
26   individual to have purchased the Glock 21 from a Federal Firearms Licensee—and, specifically,


     ORDER
     CR18-0015-JCC
     PAGE - 1
 1   from West Coast Armory in Bellevue, Washington. ATF has confirmed Mr. Jones has no

 2   identifiable criminal history that would preclude him from possessing the Glock 21 at this time.

 3          2.       Mr. Jones affirms the information reflected in paragraph 1 is true and correct. He

 4   also affirms that no one living in his residence is prohibited from possessing a firearm.

 5          3.       Based on the information reflected in paragraph 1 and Mr. Jones’s affirmation in

 6   paragraph 2, the United States agrees that Mr. Jones had a vested interest in the Glock 21,

 7   pursuant to 21 U.S.C. § 853(n)(6)(A), before Defendant possessed it.

 8          4.       The United States recognizes Mr. Jones’s vested interest in the Glock 21 and
 9   agrees that it will return that firearm to Mr. Jones following completion of the criminal
10   proceedings in this case, including any criminal appeal. The seizing agency, ATF, will effect the
11   return of the Glock 21 to Mr. Jones.
12          5.       Mr. Jones understands the Glock 21 constitutes evidence in this case and cannot
13   be returned prior to the completion of these criminal proceedings, including any criminal appeal.
14          6.       Mr. Jones understands and agrees the Glock 21 will be returned to him in its
15   current condition, as it was seized from Defendant.
16          7.       Mr. Jones understands and agrees that this stipulation fully and finally resolves
17   his claim to the Glock 21. Mr. Jones waives any right to further litigate or pursue his claim, in
18   this or any other proceeding, judicial or administrative.

19          8.       Upon return of the Glock 21, Mr. Jones agrees to release and hold harmless the

20   United States, its agents, representatives, and/or employees, as well as any involved state or local

21   law enforcement agencies, their agents, representatives, and/or employees, from any and all

22   claims Mr. Jones may possess, or that could arise, based on the seizure, detention, and return of

23   the Glock 21.

24          9.       The United States and Mr. Jones agree they will each bear their own costs and

25   attorney fees associated with the seizure, detention, and return of the Glock 21, as well as Mr.

26


     ORDER
     CR18-0015-JCC
     PAGE - 2
 1   Jones’s claim and this stipulation. Mr. Jones expressly waives any right to seek attorney fees

 2   pursuant to 28 U.S.C. § 2465.

 3          10.      Mr. Jones understands that, after this stipulation is filed, the United States will be

 4   moving to finally forfeit other firearms Defendant agreed to forfeit, to which neither Mr. Jones

 5   nor anyone else has filed a claim.

 6          11.      The United States and Mr. Jones agree the terms of this stipulation are subject to

 7   review and approval by the Court, as provided in the proposed order. A violation of any term or

 8   condition of this stipulation shall be construed to be a violation of the Court’s order.
 9                                                          Respectfully submitted,
10                                                          BRIAN T. MORAN
                                                            United States Attorney
11

12   DATED:          1/29/19                                 /s Michelle Jensen
                                                            MICHELLE JENSEN
13                                                          Assistant United States Attorney
14                                                          700 Stewart Street, Suite 5220
                                                            Seattle, WA 98101
15                                                          (206) 553-2242
                                                            Michelle.Jensen@usdoj.gov
16

17

18   DATED:          1/29/19                                 /s Emerson Tyler Jones
                                                            EMERSON TYLER JONES
19                                                          Third-Party Claimant
                                                            c/o Richard Llewelyn Jones
20                                                          Kovac & Jones, PLLC
                                                            P.O. Box 1548
21
                                                            Snohomish, WA 98291
22                                                          (425) 462-7322
                                                            rlj@kovacandjones.com
23

24

25

26


     ORDER
     CR18-0015-JCC
     PAGE - 3
 1          The Court has reviewed the above stipulation between the United States and Third-Party

 2   Claimant Emerson Tyler Jones, which settles the interest Mr. Jones has asserted in the Glock 21

 3   .45 caliber handgun, serial number XVZ404 (Dkt. No. 40), which has already been forfeited by

 4   Defendant in this case (Dkt. No. 34). The Court hereby GRANTS the stipulated motion (Dkt.

 5   No. 50) and approves the stipulation.

 6          DATED this 30th day of January 2019.




                                                        A
 7

 8
 9
                                                        John C. Coughenour
10                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0015-JCC
     PAGE - 4
